t c summary opinion united_states tax_court brian david nelson and shauna lee nelson petitioners v commissioner of internal revenue respondent docket no 10322-99s filed date brian david nelson and shauna lee nelson pro sese robert v boeshaar for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ - - federal_income_tax the issues for decision are whether proceeds received in settlement of an action under the fair labor standards act of u s c secs b flsa are excludable from gross_income as damages received on account of personal_injury_or_sickness within the meaning of sec_104 and whether petitioners may exclude from gross_income the portion of the settlement proceeds retained by the attorneys representing the plaintiffs in the flsa action background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in vancouver washington at the time the petition in this case was filed in petitioner brian david nelson petitioner along with other employees of payless drugstores inc payless filed a class action lawsuit under the flsa in the united_states district_court for the district of idaho the class alleged that despite managerial-sounding titles and job descriptions they were in fact hourly employees who were required to work overtime without compensation as relief the class requested to be paid time-and-a-half for all hours worked in excess of the statutory limit of hours liquidated_damages in an amount egqual to the unpaid overtime compensation attorney’s fees and costs in date the case settled for a payment of five million dollars and the plaintiffs submitted a motion for judicial approval of the class settlement in their memorandum in support of the motion the plaintiffs explained how the cash settlement was to be distributed among the various plaintiffs the memorandum specifies that the distributions were to be calculated as follows all plaintiffs receive a dollar_figure allocation appropriate individuals receive dollar_figure deposition scheduling allocation and named plaintiffs receive a dollar_figure representation allocation hach individual’s claim is valued based on the fluctuating average workweek calculation the hours claimed are taken from the interviews of plaintiffs by plaintiffs’s counsel the hourly rate is determined from payless payroll records all overtime hours an individual claims between two years prior to the consent date and date are given of calculated value to discount for a potential finding of no liability all overtime hours an individual claims for the time period between two and three years of their consent date are given of calculated value to discount for a finding of no liability all overtime hours claimed for the time period between date and three years prior to an individual’s consent date are given of calculated value to recognize the limited although existing possibility that plaintiffs could have recovered for this time period - - the individual’s claim is then totaled the remaining portion of the settlement that is the total settlement minus the amount allocated for participation and back wages is apportioned in the same ratio as that of each individual’s calculated back wages to the total of the calculated back wages for the class the sum of the participation allocation the back wages allocation and the liquidated_damages allocation equals each individual’s total recovery from the individual’s total recovery the contractual attorney fee is then subtracted hach individual is then allocated a share of the costs of the litigation based on the same ratio as that person’s total recovery to the total settlement proceeds that share of the costs is then subtracted this leaves each individual with a net cash recovery the settlement allocation was approved by the court on date on date the plaintiffs entered into a settlement agreement and release settlement agreement executed by payless and the class representatives and approved by the court the release states the following release of payless by the petitioner in exchange for the payment of the amount set forth in paragraph below plaintiffs hereby release and discharge payless from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs individually or collectively have against payless on account of or in any way arising out of the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs which lawsuit is hereby acknowledged as not fully plead sic further including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based in tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs prior to date by payless the settlement agreement further provides that all settlement proceeds are paid to plaintiffs on account of personal injuries on date pursuant to the settlement agreement petitioner received a payment of dollar_figure dollar_figure in back wages and dollar_figure in liquidated_damages from which attorney’s fees of dollar_figure were deducted leaving petitioner with a net payment of dollar_figure petitioners did not report any amount from the settlement on their federal_income_tax return as reflected in the notice_of_deficiency respondent determined that petitioners must include the full dollar_figure in settlement proceeds in their gross_income and allowed petitioners an dollar_figure miscellaneous itemized_deduction for attorney’s fees to collect back wages petitioners argue that all the settlement proceeds are excludable because they were paid to plaintiffs on account of personal injuries discussion sec_61 provides for the inclusion in gross_income of all income from whatever source derived except as otherwise provided this definition of gross_income is broadly construed -- - and any statutory exclusions from income must be narrowly construed see 515_us_323 sec_104 provides an exclusion for any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness to be excludable under sec_104 payments received in settlement must be received on account of personal injuries or sickness and received for claims based upon tort or tort type rights commissioner v schleier supra pincite sec_1_104-1 income_tax regs both of these requirements must be satisfied in order for the exclusion to apply see commissioner v schleier supra the term personal injuries has been interpreted as including nonphysical injuries such as those affecting emotions reputation or character ’ 504_us_229 n personal injuries are distinguished from legal injuries of an economic character such as those arising out of the unlawful deprivation of full wages earned for services performed or the unlawful deprivation of the opportunity to earn wages through wrongful termination id pincite ' the small_business job protection act of publaw_104_188 sec a 110_stat_1755 amended sec_104 to limit the exclusion to personal physical injuries or physical sickness the amendment does not apply to and thus has no bearing on the case herein - we look to the nature of the claim that was the basis of the settlement to determine whether the payments petitioner received are excludable under sec_104 see id pincite 89_tc_632 affd 866_f2d_709 4th cir the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir this determination is factual see 98_tc_1 when the settlement agreement expressly allocates the settlement proceeds between tortlike personal injury damages and other damages the allocation is generally binding for tax purposes to the extent that the agreement is entered into by the parties in an adversarial context at arm’s length and in good_faith see bagley v commissioner supra 102_tc_116 affd in part revd in part and remanded on other grounds 70_f3d_34 5th cir 87_tc_1294 affd 848_f2d_81 6th cir even an express allocation however may be disregarded if the facts and circumstances surrounding a payment indicate the payment was intended by the parties to be for a different purpose see bagley v commissioner supra robinson v commissioner supra threlkeld v commissioner supra pincite burditt v commissioner tcmemo_1999_117 the settlement agreement in the instant case expressly provides all settlement proceeds are paid to plaintiffs on account of personal injuries the terms of the settlement agreement however do not reflect the substance of the settlement see burditt v commissioner supra the complaint filed in the action underlying this case was brought under the flsa to recover unpaid overtime compensation liquidated_damages and attorney’s fees no claims of personal injury were made in the complaint the flsa does not provide for personal injury compensation see jacobs v commissioner tcmemo_2000_59 the flsa was enacted to establish minimum wages and maximum hours for employees see 324_us_697 the only relief available under the flsa for excessive hours worked is the payment of back wages and liquidated_damages see u s c sec_216 the liquidated_damages are intended to compensate employees for damages too obscure or difficult to estimate caused by the delay of wage payment see 316_us_572 petitioner’s recovery_of back wages is not attributable to personal_injury_or_sickness see schleier v commissioner supra --- - pincite finding that back wages received in action under adea were not on account of personal injury the back wages were paid to compensate for overtime work not to compensate petitioner for personal injury petitioner’s recovery_of liquidated_damages likewise is not on account of personal_injury_or_sickness see jacobs v commissioner supra in their memorandum supporting their request for judicial approval of the class settlement the plaintiffs in the underlying case state that their method of distributing the settlement award is not meant to classify the money received but is merely a mechanical method of apportioning the lump sum settlement among the class for the personal injuries each has claimed the memorandum however clearly indicates that the settlement is based on the claims brought under the flsa and provides no information regarding any personal injuries although payless undoubtedly negotiated its total liability to the plaintiffs in the lawsuits petitioners have failed to present any evidence that the allocation of the entire proceeds to personal injuries was the result of adversarial negotiations moreover the method for apportioning the settlement among the class is based on each individual’s level of participation in the lawsuit and on the overtime hours claimed this method of allocation is consistent with an intent to compensate the plaintiffs for the economic harm they suffered as a result of -- - payless’ refusal to compensate them for overtime work we are unpersuaded by the language in the settlement agreement indicating that the lawsuit giving rise to the settlement was not fully plead sic petitioners presented no evidence that petitioner suffered personal_injury_or_sickness as a result of his employment with payless petitioner shauna lee nelson testified i think payless realized that they could have been held liable for many things including discrimination and you know alienation of affections petitioners also point to the broad language in the settlement agreement releasing payless from all claims that could have been pled in the lawsuit there must be a direct link however between the personal_injury_or_sickness and the recovery_of damages for the sec_104 a exclusion to apply see 515_us_323 the language contained in the settlement agreement is insufficient to establish a link between the settlement agreement and any personal injuries we thus find that petitioner’s settlement proceeds of back wages and liquidated_damages were not received on account of personal injury and therefore do not qualify for exclusion under sec_104 petitioners must also include in their gross_income the portion of petitioner’s settlement proceeds retained by the attorneys representing the plaintiffs in the underlying action although petitioner did not physically receive the portion of the settlement proceeds used to pay attorney’s fees he did receive the benefit of those funds in the form of payment for the services required to obtain the settlement in 114_tc_399 we reconsidered the view of the u s court_of_appeals for the fifth circuit regarding contingent_fee agreements as expressed in 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 in light of 202_f3d_854 6th cir and the views of other courts of appeals we concluded that we would continue to adhere to our holding in 38_tc_707 affd per curiam 319_f2d_532 3d cir that contingent_fee agreements come within the ambit of the assignment_of_income_doctrine and do not serve to exclude the fee from the assignor’s gross_income kenseth v commissioner supra pincite we also declined to examine the effect of states’ attorney’s lien statutes to decide the case see id thus petitioners cannot avoid income_tax by an anticipatory assignment of a portion of petitioner’s settlement proceeds to his attorneys see 213_f3d_1187 9th cir affg tcmemo_1998_291 kenseth v commissioner supra furthermore petitioners have presented no evidence indicating that the fee arrangement with petitioner’s attorneys was of a contingent nature accordingly petitioners must include in their gross_income their share of the gross_proceeds received pursuant to the settlement agreement with payless the proceeds allocable to attorney’s fees are deductible subject_to certain statutory limitations as determined by respondent reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
